          Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 1 of 6



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

BASHIR PETROLEUM, INC. D/B/A                                    §
GROGAN’S MILL SHELL CAR CENTER,                                 §
     Plaintiff,                                                 §
                                                                §
v.                                                              §   CIVIL ACTION NO. 4:19-cv-2545
                                                                §
ALLIED PROPERTY AND                                             §
CASUALTY INSURANCE COMPANY                                      §
     Defendant.                                                 §

                                              NOTICE OF REMOVAL

           Defendant Allied Property and Casualty Insurance Company (“Allied”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of

Removal of the lawsuit captioned Bashir Petroleum Inc. D/B/A Grogan’s Mill Shell Car Center

v. Allied Property and Casualty Insurance Company; Cause No. 19-06-07841; In the 284th

Judicial District of Montgomery County, Texas.

                                                        I.
                                                   BACKGROUND

           1.        Plaintiff Bashir Petroleum Inc. D/B/A Grogan’s Mill Shell Car Center (hereinafter

“Plaintiff”) initiated the present action by filing its Original Petition in Cause No. 19-06-07841;

In the 284th Judicial District of Montgomery County, Texas on June 6, 2019 (the “State Court

Action”).1

           2.        Allied appeared and answered on June 12, 2019, asserting a general denial to the

claims and allegations made in Plaintiff’s Original Petition and asserting defenses.2



1
    See Plaintiff’s Original Petition, attached as Exhibit A.
2
    See Allied’s Original Answer, attached as Exhibit B.
      Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 2 of 6



       3.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Allied in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule 81(2)

all pleadings and answers thereto filed in the State Court Action are attached as Exhibits A and B.

Pursuant to Southern District of Texas Local Rule 81(4), a copy of the State Court Action docket

sheet is attached as Exhibit C.

       4.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Allied will give written notice of the removal to Plaintiff through its attorney of record, and to

the clerk of the 284th Judicial District of Montgomery County, Texas

       5.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Allied of Plaintiff’s Original Petition and less than one

year after the commencement of this action.

                                                 II.
                                            JURISDICTION

       6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs. “To determine whether jurisdiction is present for removal, the

court considers the claims in the state-court petition as they existed at the time of removal.”3 As

explained below, the facts presently existing establish that removal is proper in this case because

the parties are completely diverse and the amount in controversy exceeds $75,000.




3
       Mangumo v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).



                                                     2
       Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 3 of 6



A.      Diversity of Parties

        7.       On information and belief, Plaintiff is a corporation organized under the laws of the

State of Texas with its principal place of business in Montgomery County, Texas.4 Pursuant to 28

U.S.C. § 1332(a), therefore, Plaintiff is a citizen of the State of Texas.

        8.       Allied Property and Casualty Insurance Company is organized under the laws of

Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Allied is a citizen of the State of Ohio.

        9.       Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        10.      Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”5 Removal is proper if it is “facially apparent” from the complaint that

the claims asserted exceed the jurisdictional amount.6 In this case, Plaintiff’s Original Petition states

that Plaintiff seek “monetary relief over $100,000 but not more than $200,000.”7 Plaintiff further

seeks compensation for (1) actual damages, (2) penalties, (3) “treble damages pursuant to Texas

Insurance Code Section 541.152(s)-(b),”8 and (4) attorney’s fees.9 Penalties, treble damages, and




4
        See Exhibit A, Plaintiff’s Original Petition, at ¶ 2.
5
        28 U.S.C. § 1446(c)(2); see also Wilson v. Hibu, Inc., No. 3:13-CV-2012-L, 2013 WL 5803816, at *2
        (N.D. Tex. Oct. 28, 2013).
6
        John H. Carney & Assocs. v. State Farm Lloyds, 376 F. Supp. 2d 697, 702 (N.D. Tex. 2005) (citing Allen v.
        R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
7
        Exhibit A, Plaintiffs’ Original Petition, at ¶ 4.
8
        Plaintiffs have also alleged that Defendant’s actions were completed “‘knowingly” as that term is used in
        the Texas Insurance Code which allows for the trebling of actual damages under Texas Insurance Code
        Chapter 541. Id. at ¶ 21.
9
        Id. at ¶¶ 4, 21, and 22.



                                                            3
      Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 4 of 6



attorneys’ fees are included as part of the amount in controversy.10 Therefore, amount in

controversy plainly exceeds $75,000, exclusive of interest and costs.

       11.     Also, courts may look past the pleadings to analyze a plaintiff’s pre-suit demand

as well as all categories of damages sought in the lawsuit to determine the amount in

controversy.11 Here, this analysis plainly sets the amount in controversy past the $75,000

threshold for this Court’s jurisdiction. Plaintiff’s pre-suit demand claimed $87,865.05 in actual

damages and $7,800.00 in attorney’s fees.12 Accordingly, the amount in controversy requirement of

28 U.S.C. § 1332(b) is satisfied.

                                                 III.
                                             CONCLUSION

       12.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       13.     WHEREFORE, Defendant Allied Property and Casualty Insurance Company

hereby provides notice that this action is duly removed.




10
       See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
       also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
11
       Villarreal v. State Farm Lloyds, No. 7:15-cv-292, 2015 WL 5838876 at *2 (S.D. Tex. Oct. 7, 2015).
12
       Exhibit D, Plaintiff’s demand letter dated November 8, 2018.



                                                      4
     Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 5 of 6



                                       Respectfully submitted,

                                       /s/ Patrick M. Kemp
                                       Patrick M. Kemp
                                       Texas Bar No. 24043751
                                       Southern District No. 38513
                                       pkemp@smsm.com
                                       Segal McCambridge Singer and Mahoney
                                       100 Congress Ave., Suite 800
                                       Austin, Texas 78701
                                       (512) 476-7834
                                       (512) 476-7832 – Facsimile

                                       ATTORNEY-IN-CHARGE FOR DEFENDANT
                                       ALLIED PROPERTY AND CASUALTY
                                       INSURANCE COMPANY


OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
Ethan D. Carlyle
Texas Bar No. 24031794
Southern District No. 30741
ecarlyle@smsm.com
Segal McCambridge Singer and Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile




                                          5
      Case 4:19-cv-02545 Document 1 Filed on 07/15/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CMRRR this the 15th day of July, 2019 to:

       Noah M. Wexler                                              #9414 7266 9904 2137 9600 61
       Roland Christensen
       Jake Balser
       Jacob Karam
       Adam Lewis
       Arnold & Itkin LLP
       6009 Memorial Drive
       Houston, TX 77007
       nwexler@arnolditkin.com
       rchristensen@arnolditkin.com
       jbalser@arnolditkin.com
       jkaram@arnolditkin.com
       alewis@arnolditkin.com
       e-service@arnolditkin.com

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                6
